Title: To George Washington from Henry Knox, 20 February 1794
From: Knox, Henry
To: Washington, George


          
            Sir,
            War department. February 20th 1794
          
          Agreeably to the request of Major Thomas Cushing of the 3d Sub Legion, I submit to you
            his letter to me of the 4. of December 1793 and his correspondence relatively to his
            being arrested with Major General Wayne and his Aid de Camp and Brigadier General
              Posey. I have the honor to be with the greatest respect Your
            obedient Servant
          
            H. Knoxsecy of war
          
        